EXAMINER’S REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 4/12/22 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
	Claims 1 – 17are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a computing system that is configured to allow video role-play for a student, wherein the student receives automated feedback for the submitted role-play video, wherein the role-play video is automatically recorded based on a number of views of the video. 
	The claims are directed towards organizing, storing, and transmitting information which has been identified by the courts as an abstract idea. However, the claimed gaming system, as amended, yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn towards a teaching system wherein students submit role-play videos in a hot seat environment, wherein the students receive feedback and are ranked on a leaderboard based off their performance. Prior art teaching systems do comprise of student/teacher interactions in a video setting, however, the present invention differs from the prior art in that in discloses the teaching using the hot seat technique, and also automatically recording the student submitted video if the video receives a maximum number of views. This is viewed by the Examiner as an improved teaching system as it helps students gain a deeper understanding of content while also developing higher level thinking skills. Recitation of such a gaming system is viewed by the Examiner as applying the judicial exception with, or by use of, a particular device and also an improvement of teacher/student interactions in the technological field. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3715          
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715